 

 

Case 3:18-cr-00406-K DoUNKBED ATAFESOIDISERICS COBRA of 1 PagelD 244
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

HON. IRMA CARRILLO RAMIREZ, Presiding

 

 

 

 

DEPUTY CLERK Marie Castaiieda COURT REPORTEB/TAPE FTR
LAW CLERK uspo_ ZAM e
INTERPRETER COURT TIME:__| MIN.

AM. P.M. _ 2:00 DATE: May 28, 2019

 

 

CR. No. _3:18-cr-406-K__ DEFT No. (03)

Niag ONA AUSA

 

 

UNITED STATES OF AMERICA §
§
v. 8
§

DARYL HENRY \ SIVON An
Defendant's Name Counsel for Deft. Apptd-(A), Retd-(R), FPD-(F)
ARRAIGNMENT

beeees Defendant SWORN.

arr. Arraignment C] rearr. Rearraignment - Held on count(s) | 7 |

of the | S count(s) CJ Indictment L] Information [ASuperseding Indictment L] Superseding Information.

 

 

 

CJ... New Sentencing Guidelines (NSG) offense committed on or after (11/1/87).
pl. Deft enters a plea of ngpl. (not guilty) C gpl. (guilty) CJ nolopl. (nolo)
O.... Consent to proceed before U.S. Magistrate Judge on misdemeanor case.
ON... Waiver of Jury Trial
LI wvindi. Waiver of Indictment, filed.
O...... Plea Agreement accepted. CJ Court defers acceptance of Plea Agreement.
C] plag. Plea Agreement filed (see agreement for details). CI... No Plea Agreement.
CN... Plea Agreement included with Factual Resume.
[J facres. Factual Resume filed.
LU sen. Sentencing set at a.m./p.m.
jytrl. Trial set for TBA at a.m./p.m.
Pretrial motions due:__. Discovery motions/Government Responses due:
Ow... Order for PSI, Disclosure Date and Setting Sentencing entered.
L) wvpsi. PSI waiver filed. L] PSI due: LJ Presentence Referral Form to:
O o.(bnd.) Defts bond L] set L reduced to $ Ocash Surety C1 10% Lipr
CJ owarr. Deft failed to appear, bench warrant to issue.
CI... Bond L] continued LI forfeited
U—.. Deft Custody/Detention continued. NORTHERN DISTRI oe TEXAS
[]loe.(LC) Deft REMANDED to custody. / FILED

 

OTHER PROCEEDINGS:

 

 

 

V0 Oo ong
MAY zo ZHy

CLERK, U.S. DISTRIC
By f
Deputy

 

 

 

 

 
